Citation Nr: 0711717	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-26 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a fracture of the right 5th metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDING OF FACT

The residuals of a fracture of the right 5th metacarap are 
manifested by marked limitation of motion of the digit.


CONCLUSION OF LAW

The residuals of a fracture of the right 5th metacarpal do 
not warrant a compensable rating.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, to include notice that he submit any 
pertinent evidence in his possession, by letters mailed in 
September 2002 and March 2005.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
an increased rating for his residuals of a fracture of the 
right fifth metacarpal, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that a 
compensable rating for the veteran's right hand disability is 
not warranted.  Consequently, no effective date for an 
increased rating will be assigned, so the failure to provide 
notice with respect to this element of the claims was no more 
than harmless error.
The Board also notes that all service medical records have 
been obtained, and the veteran has been afforded appropriate 
VA examinations.  Neither the veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
In this regard, the Board notes that in April 2005, the 
veteran submitted a statement claiming that he had received 
treatment for his disability at the VA Hospital in 
Petersburg, Virginia.  In June 2005 and September 2005, the 
RO sent the veteran a letter informing him that there is no 
VA Medical Center in Petersburg, Virginia and requesting that 
he provide them with the proper name of the hospital at which 
he claimed to have received treatment so that they could 
request his medical records from that facility.  In August 
2005, the veteran submitted a statement informing the RO that 
his treatment in Petersburg, Virginia was not received at a 
VA Medical Center but rather was received during his AIT at 
the Quartermaster School in Petersburg, Virginia and that the 
treatment records were a part of his "military reports."  
As discussed further below, the veteran's service medical 
records do show that the veteran received treatment in May 
1967, during active duty, for a fracture of the right 5th 
metacarpal.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

In a June 1970 rating decision, the RO granted the veteran 
service connection for residuals of a fracture of the right 
fifth metacarpal based on findings from service medical 
records that in May 1967, the veteran fractured his 5th 
metacarpal of the right hand.  These findings were confirmed 
by X-ray.  The veteran was assigned a noncompensable rating, 
effective from May 24, 1969.

The current claim for an increased rating for residuals of a 
fracture of the right 5th metacarpal was received in 
September 2002.  In response to his claim for an increased 
rating, the veteran was afforded a VA examination in November 
2002.

At the time of the November 2002 VA examination, the veteran 
reported that he had not been able to use his right hand or 
his right upper extremity since he fractured his right fifth 
metacarpal bone in service.  The examiner noted that the 
veteran did not move his right hand and that he did not shake 
hands with his right hand.  The veteran's wife, who was also 
present at the examination, reported that the veteran could 
not write with his right hand, that he could not lift heavy 
objects with his right hand, that he could not open jars with 
his right hand and that he had problems with the use of his 
right extremity.

On physical examination, the examiner noted that the veteran 
was right handed.  The examiner noted that the veteran's 
right fifth metacarpal bone had an angle of approximately 21 
degrees with the point toward the dorsum of the hand, that 
there seemed to be a fair amount of callus around the old 
fracture site and that the fracture seemed to be fixed.  The 
veteran complained of pain with any movement of the right 
hand and he did not use the right hand.  The grip of his 
right hand was 25 percent less relative to the grip in his 
left hand and he had difficulty touching the midpalmar crease 
and attempting to make a fist with the right hand.  

The examiner's diagnosis was residuals of a fracture of the 
right fifth metacarpal bone with angulation and large callus 
present with the healing of the bone; marked limitation of 
motion of the fifth finger (little finger) on the right hand 
and crepitus of the wrist and decreased sensation in the 
right upper extremity.  Following an X-ray study of the 
cervical spine showing degenerative disc disease and 
compression fractures, the examiner stated that cervical 
spine disability appeared to be the major cause of the 
veteran's numbness and pain in the right upper extremity.

The veteran was afforded another VA examination in November 
2006.  At that time, the veteran reported increased pain and 
weakness of the right hand which was localized over the right 
5th metacarpal but radiated up his right arm to his shoulder.  
The veteran also reported daily flare-ups of pain after using 
his right hand in activities as well as a chronic, milder, 
constant ache in his right hand.  The veteran indicated that 
such flare-ups were precipitated by any activity requiring 
the use of his right hand.  

On physical examination, the examiner noted that there was an 
angulation of the right 5th metacarpal bone and the presence 
of a small bony callous which was palpable, in the middle of 
the 5th metacarpal.  The examiner also noted that there was 
no amputation of a digit or part of a digit; there was no 
ankylosis of one or more digits and there was no deformity of 
one or more digits.  However, the examiner also noted that 
there was decreased strength and decreased dexterity in the 
right hand and the veteran reported experiencing paresthesia 
overlying the right 5th metacarpal.  The examiner also noted 
that there was no gap between the veteran's thumb pad and 
tips of fingers on attempted opposition of thumb to fingers 
and that there was a less than one inch gap between the 
veteran's little finger and proximal transverse crease of the 
right hand on maximal flexion of the little finger.  In 
addition, the examiner noted that the veteran claimed to have 
difficulty writing due to decreased dexterity but that he was 
able to write his name without difficulty when asked to do so 
by the examiner.  Range of motion was found to be normal for 
all digits of the right hand

The examiner's diagnosis was residual pain and stiffness of 
the right hand after 5th metacarpal fracture.  The examiner 
also noted that the veteran's disability had significant 
effects on his occupation as a van driver for a day care 
facility.  In this regard, the examiner noted that the 
veteran's disability caused him to have decreased manual 
dexterity, problems with lifting and carrying, weakness, 
fatigue and pain; however, the examiner also noted that the 
veteran did not claim that he had lost any time from work due 
to the service-connected disability.  The examiner also noted 
that the veteran's right hand disability had moderate effects 
on daily chores and mild effects on his ability to shop, 
travel and dress.  There were no effects on exercise, 
feeding, bathing, toileting or grooming noted.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Favorable or unfavorable ankylosis of the right 5th finger is 
considered noncompensably disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227.

A 10 percent rating is authorized for amputation of the 5th 
finger without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5156.

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the veteran.  38 U.S.C.A. § 4.3.


Analysis

The service-connected disability consists solely of the 
residuals of a fracture of the right 5th metacarpal.  It is 
productive of limitation of motion of the right 5th finger.  
As noted above, even unfavorable ankylosis of the right 5th 
finger is considered noncompensably disabling under the 
schedular criteria.  The veteran has not undergone amputation 
of all or part of the right 5th finger so the provisions of 
Diagnostic Code 5156 are not applicable to this claim.  
Although the medical evidence shows that the veteran has 
significant functional impairment of his right hand due to 
pain and numbness, it also shows that the pain and numbness 
is primarily related to a cervical spine disability for which 
service connection is not in effect.  Accordingly, the Board 
concludes that the disability does not warrant a compensable 
rating under the schedular criteria.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The Board notes 
that despite the veteran's complaints of pain and discomfort, 
he continues to work as a van drive and did not miss time 
from work due to his right little finger.  In addition, he 
has not required frequent hospitalizations for the service-
connected disability.  Moreover, as noted above, most of the 
functional impairment of his right upper extremity has been 
attributed to non service-connected disability.  In sum, in 
the Board's opinion, the manifestations of the service-
connected disability are not unusual or exceptional.  
Accordingly, the Board concludes that referral of this case 
for extra-schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)



ORDER

A compensable rating for residuals of a fracture of the right 
5th metacarpal is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


